Citation Nr: 0831956	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-28 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating higher than 0 percent from November 
1, 2005, for residuals of lung cancer, including whether an 
August 2005 reduction from 100 percent to 0 percent was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active duty training from July 1959 to 
December 1959, and active duty from October 1963 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2005 and February 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The veteran originally requested a hearing before a member of 
the Board sitting at the regional office, and subsequently 
submitted a letter stating that he wanted his hearing 
rescheduled to Columbus, Ohio.  A report of contact dated in 
October 2006, noted that the veteran was called and informed 
that no hearings were held in Columbus, only Cleveland and 
Cincinnati.  The veteran stated that he would be unable to 
attend a hearing at either location because he was unable to 
travel due to his physical disabilities.  It was suggested 
that the veteran undergo a VA examination instead, and he 
agreed.  He did not appear for a Board hearing scheduled for 
April 2008.

Procedurally, the Board notes that by a June 2004 rating 
decision, the veteran was granted service connection for lung 
cancer based on a presumption of exposure to an herbicide 
agent (Agent Orange) while stationed in Vietnam, and rated as 
100 percent disabling effective April 28, 2004.  The 
veteran's service-connected lung cancer was reduced to zero 
percent by way of an August 2005 rating decision, effective 
from November 1, 2005.  In September 2005, the veteran 
submitted a notice of disagreement (NOD) with this rating 
decision, stating that due to the lung cancer and the removal 
of the lower left lobe, he continued to experience breathing 
difficulties.  A rating decision dated in February 2006 
continued the noncompensable evaluation for the lung cancer.  
(The RO re-adjudicated the claim based on additional medical 
evidence that had been received in conjunction with a claim 
for a total disability rating based on individual 
unemployability.)  In May 2006, the veteran re-submitted his 
earlier NOD from September 2005, which the RO apparently 
accepted as a notice of disagreement with the February 2006 
rating decision that denied an increased evaluation for lung 
cancer residuals.  As such, the Board will address the 
propriety of the August 2005 reduction, as well as the 
question of whether higher than a noncompensable rating is 
warranted for any period since November 1, 2005.


FINDINGS OF FACT

1. By way of a June 2004 rating decision, the veteran was 
service connected for lung cancer, with an evaluation of 100 
percent effective from April 28, 2004.

2. On January 20, 2005, the veteran was notified that, based 
on the findings of a VA examination conducted in December 
2004, the RO was proposing to reduce the evaluation of the 
veteran's service-connected lung cancer from 100 percent to 
zero percent disabling.

3. On August 10, 2005, the RO notified the veteran that 
evaluation of his service-connected lung cancer was reduced 
from 100 percent to zero percent disabling, effective from 
November 1, 2005.

4.  The veteran does not have current malignant neoplasms of 
any part of his respiratory system, nor has he had surgical, 
x-ray, antineoplastic chemotherapy or other therapeutic 
procedure since April 2005.

5.  The veteran has likely had a restrictive lung component 
of his disease due to a January 2004 subtotal lobectomy for 
treatment of his lung cancer.

6.  He had a Forced Expiratory Volume at one Second (FEV-1) 
on pulmonary function testing that was 62 percent of the 
predicated value prior to October 27, 2006, and a Forced 
Expiratory Volume at one Second (FEV-1) of 40 percent of the 
predicted value since October 27, 2006.


CONCLUSION OF LAW

A reduction to zero percent for residuals of lung cancer was 
not proper--the criteria for a 30 percent disability rating 
were met for the period from November 1, 2005, to October 27, 
2006; the criteria for a 60 percent evaluation have been met 
since October 27, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.97, Diagnostic 
Codes (DCs) 6819, 6844 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in June 2004, and May 2007.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issue and the 
text of the relevant portions of the VA regulations.  The 
veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form prescribed by that case.  Failure to 
provide pre-adjudicatory notice of any of the necessary duty-
to-notify elements is presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  Nevertheless, 
lack of harm may be shown (1) when any defect was cured by 
actual knowledge on the part of the claimant, (2) when a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) when a benefit could not have 
been awarded as a matter of law.  Id., at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Board notes that the veteran was questioned about the 
effect the worsening of his lung cancer residuals had on his 
daily life and occupational activities at his December 2004 
and October 2006 VA examinations performed in association 
with his disability rating.  In response to questioning 
regarding the impact of his disability on his daily life and 
occupational activities, the veteran reported in his December 
2004 examination, that he had night sweats and fevers, 
shortness of breath and coughing.  At his October 2006 
examination, the veteran complained of a constant productive 
cough, reported dyspnea when walking over 20 yards, but 
denied any episodes of incapacitation.  Further, on his 
September 2005 notice of disagreement (NOD), (submitted again 
in May 2006), the veteran stated that he consistently 
experienced breathing difficulties due to the removal of the 
lower left lobe of the left lung.  Regarding the impact of 
his disability on daily activities, the veteran noted that, 
since the removal of the left lung, he was unable to go into 
a store or grocery shop without using a motorized cart; and 
stated that he could not perform yard work, or be outside 
when the temperatures were hot and humid.  The veteran also 
stated that the residuals of his lung cancer prevented 
intimate relations with his wife, prevented him from eating a 
meal without stopping two or three times to breathe, and 
required that he sleep in a recliner chair; otherwise he 
would suffer from congestion.  

The Board finds that the responses to the questioning at both 
the December 2004 and October 2006 VA examinations regarding 
the situations that give the veteran the greatest difficulty 
in his daily life, in addition to the veteran's September 
2005 statement regarding how his lung cancer residuals affect 
his daily life, show that the veteran had actual knowledge 
that medical and lay evidence was required to show an 
increase in severity, including the impact on his daily life, 
and employment.

Further, a letter to the veteran dated in June 2004, provided 
notice that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The veteran was made aware of this.  In addition, 
these letters provided notice to the veteran of the types of 
evidence, both medical and lay, that could be submitted in 
support of his claim.  In light of the foregoing, the Board 
finds that, while the notice requirements of Vazquez-Flores 
were not met as contemplated by the Court, the administrative 
appeal process provided the veteran with notice of the 
specific rating criteria, and it is apparent from the record 
that he understood those things relative to a claim for 
increase as contemplated by the Vazquez-Flores Court.  
Consequently, a remand is not now required to furnish 
additional notice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

In the present case, the RO has obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and provided two examinations in furtherance of the 
veteran's lung cancer residuals.  The Board therefore finds 
that VA has satisfied its duty to notify and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Background

Here, the issues before the Board include the propriety of a 
reduction undertaken by the RO, in addition to an increased 
rating for the veteran's service-connected lung cancer 
residuals.  

A surgical pathology report dated in January 2004 revealed 
that the veteran underwent surgery for removal of a cancerous 
mass in his lower left lung.  The record shows that the lower 
lobe of the left lung was removed in the process.  He 
underwent radiation therapy beginning in April 2004.

In December 2004, the veteran was afforded a VA examination.  
The examiner noted that the veteran had a lower lobe lung 
resection in 2004, followed by radiation treatments, but no 
chemotherapy.  The veteran denied hemoptysis or requirements 
for oxygen, and noted that he continued to smoke about a pack 
of cigarettes per day.  The veteran's lungs had diminished 
breath sounds to the left lower lobe as well as wheezing and 
rhonchi.  The examiner assessed the veteran with a history of 
lung cancer, in addition to chronic and restrictive lung 
disease per pulmonary function tests.  Results of the 
pulmonary function tests (PFTs) showed that the veteran's 
Forced Expiratory Volume at one second (FEV-1) was 62 percent 
of the predicted value; his FEV-1/Forced Vital Capacity (FVC) 
ratio was found to be 81.2 percent pre-bronchodilator with no 
results recorded for post-bronchodilator; his Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB), or DLCO) was 84 percent.  The examiner who 
interpreted the PFTs noted a moderate obstructive ventilatory 
defect, a significant response to the bronchodilator 
suggesting reversibility of obstruction, elevated FRV and RV 
in the presence of obstruction suggesting air trapping and 
hyperinflation, and a moderate reduction in diffusing 
capacity.

The veteran was afforded another VA examination in October 
2006.  At this examination, the examiner noted that the 
veteran was diagnosed with squamous cell carcinoma moderately 
differentiated in the left lower lobe of the lung with left 
lower lobectomy and subsequent radiation therapy.  The 
veteran complained of a constant, reproductive cough, 
occasional hemoptysis associated with episodes of pneumonia, 
and a history of pneumonia at least 2 to 3 times a year.  The 
examiner noted that the veteran had also been diagnosed with 
chronic obstructive pulmonary disease (COPD), and reported 
dyspnea on walking over 20 yards, and noted that he had been 
prescribed oxygen to use as needed, and he stated that he 
used 2 liters of oxygen per nasal cannula during hot and 
humid weather such as in the summer, and he denied any 
episodes of incapacitation.  The examiner stated that the 
veteran had a CT of the chest done 3 months ago which was 
negative for recurrence of the carcinoma.  

On examination, the examiner noted that the lungs were clear 
to auscultation bilaterally with decreased breathing sounds 
on the left side.  The examiner assessed the veteran with 
squamous cell carcinoma of the left lower lobe of the lung, 
status-post left lower lobectomy with residual dyspnea, 
productive cough and anorexia.  The examiner noted that the 
veteran was not currently undergoing any treatment for the 
carcinoma, and was considered to be in remission.  Results of 
the pulmonary function tests (PFTs) showed that the veteran's 
Forced Expiratory Volume at one second (FEV-1) was 40 percent 
of the predicted value; his FEV-1/Forced Vital Capacity (FVC) 
ratio was found to be 82.2 percent pre-bronchodilator (no 
post bronchodilator ratio was recorded); and his Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB), or DLCO) was 62 percent.  The physician who 
interpreted the PFTs noted a pattern of severe obstructive 
ventilatory defect with moderate reduction in diffusing 
capacity, and noted that there was no significant response to 
the bronchodilator.  The October 2006 examiner noted that the 
results of the PFTs, which showed severe obstructive 
ventilatory defect with moderate reduction in diffusing 
capacity, were probably secondary to the veteran's COPD.  

III. Analysis

The veteran's lung cancer has been evaluated utilizing the 
rating criteria found at 38 C.F.R. § 4.97, Diagnostic Code 
6819.  Under Diagnostic Code 6819, all malignant neoplasms in 
any specified part of the respiratory system, except for skin 
growths, are rated as 100 percent disabling.  A Note to 
Diagnostic Code 6819 specifies that a rating of 100 percent 
shall continue beyond the cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, the examiner should rate on 
residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.  A change 
in rating is subject to 38 C.F.R. § 3.105(e), which governs 
rating reductions.

In this case, because the medical evidence shows that the 
veteran underwent a left lung lower lobe lobectomy, the 
veteran's service-connected lung cancer residuals must also 
be considered under 38 C.F.R. § 4.97, Diagnostic Code 6844 
[post-surgical residual (lobectomy, pneumonectomy, etc.].  
Under Diagnostic Code 6844, the disability is rated under the 
General Rating Formula for Restrictive Lung Diseases.  (The 
December 2004 examiner found not only obstructive lung 
disease but restrictive lung disease as well.  Additionally, 
the October 2006 examiner explicitly noted that the veteran's 
status-post lobectomy had associated residuals that included 
dyspnea.)  A 100 percent evaluation is for application when 
FEV-1 is less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FEVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
single Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

A 60 percent evaluation is for application when FEV-1 is 40- 
to-55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40- to 55-percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

A 30 percent evaluation is for application when FEV-1 is 56 
to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) of 56-to-65- percent predicted.

A 10 percent evaluation is for application when FEV-1 is 71 
to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, 
or; DLCO (SB) of 66-to-80- percent predicted.

Section 3.105(e) states that, where a reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance must be prepared setting 
forth all material facts and reasons.  After notification of 
the proposed reduction, the beneficiary must be given 60 days 
for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  If additional evidence is not received within that 
60-day period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which the 60-day period following the final 
rating action expires.  38 C.F.R. § 3.105(e).

The veteran's reduction in disability benefits was not 
prompted by a claim submitted by the veteran, but instead was 
undertaken as a result of a medical examination scheduled by 
the RO (and by the instructions in the regulation as noted 
above).  When service connection for lung cancer and a 100 
percent rating were awarded, the veteran was told in a June 
2004 letter that an examination would be scheduled later to 
determine the severity of his newly service-connected 
disability.  This was done in December 2004.  The RO 
thereafter followed the procedures outlined in 38 C.F.R. § 
3.105(e), which included notice requirements specifically 
relating to reductions of compensation awards, as will be 
discussed in greater detail below.  

Here, the record shows the veteran underwent his lung surgery 
for removal of a cancerous tumor in January 2004, and an 
April 2, 2004 progress note from the Columbia VA medical 
center (VAMC) shows that he had just begun radiation 
treatments five days a week for six weeks.  The veteran did 
not have any chemotherapy.  There being no evidence of local 
recurrence or metastasis of the cancer, the veteran underwent 
the mandatory VA examination in December 2004, more than six 
months after discontinuance of treatments for lung cancer.  
The examination included pulmonary function tests (PFTs).

As noted above, the 2004 examiner assessed the veteran with a 
history of lung cancer, and chronic obstructive and 
restrictive lung disease per pulmonary function tests.  
Results of the PFTs showed that the veteran's Forced 
Expiratory Volume at one second (FEV-1) was 62 percent; and 
his Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB), or DLCO) was 84 percent.  The 
examiner who interpreted the PFTs noted that a reduction in 
total lung capacity suggested a moderate obstructive 
ventilatory defect.

Based on this examination, the RO issued a rating decision in 
January 2005 proposing a reduction of the evaluation of the 
veteran's lung cancer from 100 percent to zero percent, 
stating that the 2004 examination showed no current 
malignancy, nor any residual disability related to the lung 
cancer.  In the cover letter to the rating decision the 
veteran was informed that he had 60 days in which to submit 
medical or other evidence to show that the reduction should 
not be made, and that, if no additional evidence was 
received, the benefit payment would stop the first day of the 
third month following the RO's notice to him of the final 
decision.  The veteran did not provide any additional 
evidence, and in a rating decision issued in August 2005, the 
RO reduced the evaluation of the veteran's lung cancer from 
100 percent to zero percent, effective November 1, 2005.

As regards the propriety of the procedures used to reduce 
evaluation of the veteran's lung cancer from 100 percent to 
zero percent, the Board finds no error.  Review of the 
foregoing reveals that the veteran underwent the mandatory VA 
examination more than six months after discontinuance of his 
treatment for lung cancer. Thereafter a rating decision was 
issued in January 2005 announcing the proposed discontinuance 
of a compensable evaluation; the notification of the proposed 
reduction gave the veteran 60 days for the presentation of 
additional evidence.  In August 2005, well after the 
expiration of the 60-day period, the veteran having submitted 
no additional evidence, the RO issued the rating decision 
discontinuing the 100 percent evaluation of the disability.  
The announced reduction was made effective November 1, 2005, 
the day following the end of the month in which the 60-day 
period from the date of notice to the beneficiary of the 
final rating action expired.  In light of the foregoing, the 
Board finds that there was no procedural error in the 
reduction from 100 percent to zero percent for the veteran's 
service-connected lung cancer.

However, turning to the substantive question of the reduction 
of the veteran's lung cancer rating to zero percent, the 
Board notes that, in accordance with the Note to Diagnostic 
Code 6819, the veteran's lung cancer disability was to be 
rated based on any residuals found on mandatory VA 
examination.  In this case, it is not entirely clear from the 
medical evidence what portion of the veteran's lung 
restriction/pulmonary impairment is due to his service-
connected lung cancer residuals, to include left lower 
lobectomy, versus his nonservice-connected chronic 
obstructive pulmonary disease (COPD).  There is no evidence 
of record at the time of the August 2005 reduction which 
confirms that the veteran's ventilatory defect as shown by 
the 2004 PFT results was solely a consequence of the 
veteran's COPD.  Therefore, in the absence of medical 
evidence which differentiates between the veteran's service-
connected and nonservice-connected respiratory 
symptomatology, the Board is precluded from differentiating 
between such symptomatology.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998)(per curiam), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  Thus, the Board must consider all 
such symptoms to be service connected for rating purposes.  
Id.  Therefore, as regards the results of the PFTs, which 
evaluated what arguably could be the pulmonary residuals of 
the veteran's lung cancer disability (left lower lobectomy 
and residual restrictive lung disease), the Board notes that 
the December 2004 PFT results need to be evaluated in 
accordance with the criteria found at 38 C.F.R. § 4.97, 
Diagnostic Code 6845 related to restrictive lung disease.  
Under these criteria, in order to warrant a compensable 
evaluation, at least one of the FEV-1, FEV-1/FVC, or DLCO(SB) 
values must be less than 80 percent of predicted values.  
Here, the December 2004 results revealed a FEV-1 of 62 
percent predicated value, (less than 80 percent) and 
therefore a compensable, 30 percent evaluation was warranted.  
As such, the reduction to zero percent in August 2005 was 
improper.

In sum, the Board finds that the reduction of evaluation of 
the veteran's service-connected lung cancer from 100 percent 
to zero percent disabling was not warranted, and the 
veteran's appeal of this issue is therefore granted to the 
extent that a 30 percent rating should have been awarded.

As noted in the Background section above, the results of the 
December 2004 pulmonary function tests (PFTs) showed that the 
veteran's Forced Expiratory Volume in one second (FEV-1) was 
62 percent; his FEV-1/Forced Vital Capacity (FVC) ratio was 
found to be 81.2 percent pre-bronchodilator with no results 
recorded for post-bronchodilator; and his Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB), or DLCO) was 84 percent.

The October 2006 pulmonary function tests (PFTs) showed that 
the veteran's Forced Expiratory Volume in one second (FEV-1) 
was 40 percent; his FEV-1/Forced Vital Capacity (FVC) ratio 
was found to be 82.2 percent pre-bronchodilator (no post 
bronchodilator ratio was recorded); and his Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB), or DLCO) was 62 percent.  

Based on the results of these PFTs, the Board finds that the 
veteran is entitled to a 30 percent evaluation for the 
portion of the appeal period prior to October 27, 2006, and a 
60 percent evaluation since October 27, 2006.  Specifically, 
the December 2004 PFTs revealed a FEV-1 value of 62 percent 
predicated, which entitles the veteran to a 30 percent 
evaluation.  The October 2006 PFTs reported a FEV-1 value of 
40 percent predicated which warrants a 60 percent evaluation.  
These evaluations are the highest that can be obtained after 
considering the veteran's Forced Expiratory Volume in one 
second (FEV-1); his FEV-1/Forced Vital Capacity (FVC) ratio; 
and his Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO(SB), or DLCO).  Prior to 
October 27, 2006, there is no PFT of record which reveals 
FEV-1 values of 40 to 55 percent predicted, or; a FEV-1/FVC 
ratio of 40 to 55 percent predicated, or; DLCO (SB) values of 
40 to 55 percent predicted, or; maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit), therefore, 
the veteran is not entitled to a higher 60 percent evaluation 
for this time period.  

Since October 27, 2006, there is no medical evidence of 
record which shows that a 100 percent rating is warranted.  
The record does not contain evidence of FEV-1 values less 
than 40 percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FEVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the single Breath Method 
(DLCO (SB)) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or the requirement of outpatient oxygen therapy.  
(The veteran has been given oxygen to use as needed, but 
there has been no indication that it is required.)

Again, the Board notes that it is unclear to what degree the 
veteran's lung cancer residuals (left lower lobectomy) caused 
his pulmonary function impairment versus his non-service 
connected COPD, and in fact, the October 2006 examiner noted 
that the results of the PFTs which showed severe obstructive 
ventilatory defect with moderate reduction in diffusing 
capacity, were probably secondary to the veteran's COPD.  
However, the examiner also specifically noted that dyspnea 
was one of the residuals of the lobectomy, strongly 
suggesting that pulmonary function had been adversely 
affected by the procedure.  After providing the veteran with 
the benefit of the doubt, the Board finds that he is entitled 
to a 30 percent evaluation for his lung cancer residuals from 
November 1, 2005,  to October 27, 2006; and a 60 percent 
evaluation from October 27, 2006.




ORDER

A 30 percent evaluation for service-connected lung cancer 
residuals is granted from November 1, 2005, to October 27, 
2006; and a 60 percent evaluation is granted from October 27, 
2006, subject to the laws and regulations governing monetary 
benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


